DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RODNEY CAMPBELL,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D18-2456

                             [January 8, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Susan L. Alspector, Judge; L.T. Case No. 15-
007892CF10A.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

                        CONFESSION OF ERROR

KUNTZ, J.

   Rodney Campbell appeals his judgment and sentence for aggravated
battery. On appeal, he argues the record is insufficient to allow appellate
review of certain issues at trial. In response, the State explains:

      The court reporter filed an affidavit indicating part of the notes
      for [Campbell’s] trial were damaged and unable to be
      transcribed. Following an attempt at reconstructing the
      missing portion of the transcript, the trial court entered an
      order that the missing portion of the proceedings could not be
      reconstructed.

Based on these facts, the State concedes error and agrees that the
judgment and sentence must be reversed.
   A defendant is not entitled to a full transcript of all proceedings. “When
portions of the appellate record are incomplete, ‘[t]he question to be asked
is whether the portions are necessary for a complete review.’” Smith v.
State, 801 So. 2d 198, 199 (Fla. 4th DCA 2001) (quoting Velez v. State,
645 So. 2d 42, 44 (Fla. 4th DCA 1994)). The defendant must also
“demonstrate that there is a basis for a claim that the missing transcript
would reflect matters which prejudice the defendant.” Jones v. State, 923
So. 2d 486, 489 (Fla. 2006). 1

   Here, both Campbell and the State agree that an attempt to provide
meaningful appellate review through other means did not succeed. They
also agree that Campbell satisfied his threshold burden of demonstrating
a basis for his claim that the missing transcript would reflect matters that
prejudiced him. See Jones, 923 So. 2d at 489. So we accept the State’s
concession that the judgment and sentence must be reversed because of
the missing transcript and remand for a new trial. See, e.g., Robinson v.
State, 262 So. 3d 826, 826 (Fla. 4th DCA 2019).

    Reversed and remanded.

CONNER and FORST, JJ., concur.

                               *          *          *

    Not final until disposition of timely filed motion for rehearing.




1 A transcript itself is not specifically required. See, e.g., Terry v. State, 263 So.
3d 799, 804 (Fla. 4th DCA 2019) (discussing Fla. R. App. P. 9.200(b)(4)); Griffin
v. Illinois, 351 U.S. 12, 20 (1956) (A state is not required to provide a transcript
to a defendant if there are “other means of affording adequate and effective
appellate review.”).

                                          2